USCA1 Opinion

	




       [NOT FOR PUBLICATION NOT TO BE CITED AS PRECEDENT]                 United States Court of Appeals                     For the First CircuitNo. 98-1262          THE GREAT WEST-LIFE ASSURANCE COMPANY, ET AL.,                      Plaintiffs, Appellees,                                v.                          OMAR S. ZAKI,                      Defendant, Appellant.           APPEAL FROM THE UNITED STATES DISTRICT COURT                FOR THE DISTRICT OF MASSACHUSETTS            [Hon. Nancy Gertner, U.S. District Judge]                              Before                     Boudin, Circuit Judge,                 Coffin, Senior Circuit Judge,                   and Lynch, Circuit Judge.                                                                                                                                                                     Omar S. Zaki on brief pro se.     Robert L. Hamer, Robert B. Gibbons, Mirick, O'Connell,DeMallie & Lougee, LLP, Joseph F. Ryan, Lyne, Woodworth & EvartsLLP, Philip M. Howe and Lecomte, Emanuelson, Montejunas & Doyle onbrief for appellees.October 6, 1999              Per Curiam.    By order of November 4, 1998, we  postponed the processing of this appeal from a post-judgment  charging order to avoid the possibility of piecemeal review.   Appellees have informed us that all of the district court  motions by and against the reach and apply defendant, Anne L.  Zaki, have been withdrawn.  The district court proceedings now  have concluded, and no appeal has been taken by Anne L. Zaki.             Reviewing the arguments relating to appellant Omar S.  Zaki's interests in the light of the slim record thus properly  before us, the order is affirmed.  Below, appellant did not  squarely present in a timely fashion the arguments about his  own interests which he seeks to raise here, but merely denied  having an interest in the partnership.  His arguments about the  rights and prerogatives of the IRS and Anne L. Zaki also are  not properly before us.             Accordingly, insofar as the charging order determines  appellees' rights against appellant Omar S. Zaki and any  interest which appellant Zaki may have in the limited  partnership, the judgment is affirmed.